DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-15 are pending in the application.
Specification
The disclosure is objected to because of the following informalities: 
Numbering of paragraphs: from paragraph 100 onwards there is an extra zero at the front of the number.
Paragraph [0017]: replace “…the step of determining the driving habit of the driver…” with “….the step of determining a driving habit of the driver…”
Paragraphs [0018] and [0019] seem to be repeating each other, unless paragraph [0018] refers to the case where driving information is acquired from the original vehicle and also from the adjacent vehicle, while paragraph [0019] refers to the case where driving information is obtained from the adjacent vehicle only. If so, paragraph [0019] should be rewritten to clarify matters. 
Paragraph [0027] “….the processor may determine the driving habit of the driver…” should be replaced with “….the processor may determine a driving habit of the driver…”
Paragraph [0089] “…the display part 121…” should be “…the display part 120…”
Paragraph [0102]: “the storage 170 in the RAM 134…” should be “…the storage 170 in the RAM 132…” 
Paragraph [0107]: the term “UI” needs to be explained.
Paragraph [0111]: “…the temporal order that each of the plurality…” should be “…the temporal order in which each of the plurality…”. Also “…in the order of images generated most recently…” should be replaced by “…in the order of which image was generated most recently…”. 
Paragraph [0113]: “…the first image 311 may be an image generated most recently.” should be “…the first image 311 may be the image generated most recently.”
Paragraphs [0139], [0140], and [0142]: “pedestrian road” should be replaced by “pedestrian walkway”. 
Paragraphs [0140]-[0142]: “stop sign” should be replaced by “stop signal” in all cases involving a traffic light.  Traffic lights change; stop signs never do. 
Paragraph [0146] needs to be re-written. The speeding isn’t in the electronic device; it is on the road. It is suggested that “in an electronic device” be moved to earlier in the sentence.
Paragraphs [0149] and [0150] contain mention of an object associated with a relevant road sign around a sharp curve, but do not describe this further. It is ambiguous as to whether the object refers to a tangible object that might be crashed into or an intangible object defining the endpoint of the curve. 
Paragraph [0150] contains the term “the time point” which should be replaced by “the point in time”
Paragraph [0151] needs to be completely rewritten since the examiner cannot even guess at the meaning of the term “the driver’s vehicle ran on the point wherein there is a relevant road sign…”
Paragraphs [0163] and [0164] can be interpreted as describing two different cases. Paragraph [0163] seems to have the dangerous event having been detected based on the pre-acquired driving information, after which more driving information is obtained from an adjacent vehicle. However, paragraph [0164] describes a situation where both driving information from the vehicle and driving information from an adjacent vehicle is required to determine the dangerous event. For examination .
Appropriate correction is required.
Claim Objections
Claims 1-2,4,7-14 are objected to because of the following informalities:  
Claim 1: “driving information”, “acquired driving information”, and “information” are all mentioned in the claim. For the purposes of examination, “driving information” and “acquired driving information” are considered to be referring to the same data, while “information” is “information associated with the determined dangerous event” and picked out from the stream of “acquired driving information”. 
Claim 2: “the driving condition of the vehicle” lacks antecedent basis.
Claim 4: “on the basis of at least one of the location information,…” should be “on the basis of at least one of: location information,…”
Claim 4 refers to a “simulation image” and an “image”. For purposes of examination, the latter is taken to be the same as the former. 
Claim 7: “…the dangerous event by a predetermined category.” should be “…the dangerous event in a predetermined category.”  
Claim 8: Both “the driving habit” and “the driver of the vehicle” lack antecedent bases. 
Claim 9: refers to “driving information”, but this is from an adjacent vehicle, not the main vehicle. The term “driving information” needs to be further distinguished. 
Claim 10: This claim is ambiguous. It reads as if “only if the dangerous event has already been detected that driving information will be requested from the electronic device of the adjacent vehicle.” But claim 9, on which claim 10 depends, has already stated that driving information is received from “an electronic device of an adjacent vehicle” and that determining that a dangerous and driving information from the adjacent vehicle.  So claim 10, to not conflict with claim 9, can be interpreted as requiring two separate sets of communication with the adjacent vehicle, the first to receive data to be used, together with data from the main vehicle, that a dangerous event has occurred. The second set of 
(I realize that there is a description in the specification [0163]-[0164] which seems to cover claim 10, but pre-acquired driving information is being used for the initial determination of a dangerous event, which is not what the claim states.) 
Claim 11 refers to “the car” twice after “a vehicle” has been introduced.  “the car” needs to be replaced with “the vehicle”. 
Claim 12: refers to “the driving condition”, which lacks antecedent basis. 
Claim 13: the last clause needs to be rewritten. Replace “…when the dangerous event occurred among the driving images.” with “…when the dangerous event occurred from among a plurality of driving images.”
Claim 14: “…at least one of the location information…” should be “…at least one of location information…”
Appropriate correction is required.

Claim Interpretation
Claim 2: “wherein the determining comprises” is interpreted as “wherein the determining that a dangerous event has occurred comprises” 
Claim 3: “wherein the providing comprises” is interpreted as “wherein the providing of an image comprises”. 
Claim 4: “wherein the providing comprises:” is interpreted as “wherein the providing of an image comprises:” 
Claim 5: “wherein the providing comprises” is interpreted as “wherein the providing of an image comprises”. 
Claim 7: “wherein the providing comprises” is interpreted as “wherein the providing of an image comprises”. 
Claim 8: “wherein the providing comprises” is interpreted as “wherein the providing of an image comprises”. 
Claim 9: “wherein the determining comprises” is interpreted as “wherein the determining that a dangerous event has occurred comprises”.
Claim 9 refers to “a dangerous event”. For purposes of examination, this is interpreted as the same dangerous event as is mentioned in claim 1. 
Claim 10: “wherein the receiving comprises” is interpreted as “wherein the receiving of driving information from an adjacent vehicle comprises”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2008/0309468 A1 (Greene et al., hence Greene) 
As for claim 1, Greene teaches a control method for an electronic device attached to a vehicle, (Fig. 3, abstract ) the method comprising: acquiring driving information from a sensor included in the vehicle while the vehicle is running; (Fig.3 step 302) determining a dangerous event having occurred while the vehicle is running, on the basis of the acquired driving information; (Fig. 3, steps 308, 310) and providing an image associated with the determined dangerous event, on the basis of information associated with the determined dangerous event from among the driving information. (Fig. 3 Warning system 312. "In this example, the warning system includes a projection mechanism which can project visual warning images, such as flashing squares 102 and 104 corresponding to the images of the approaching principals, onto windshield 100."[0049] Also: "Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204]) 
As for claim 2, Greene also teaches wherein the determining comprises: based on the driving condition of the vehicle satisfying a predetermined condition on the basis of the driving information, determining that the dangerous event occurred. (a "dangerous event occurred" corresponds to the intersection of the two cones of prediction; see Figs. 12, 13b, and 14. The intersection is the predetermined condition.) 
As for claim 3, Greene teaches wherein the driving information includes driving images, [and] wherein the providing comprises: providing an image associated with the dangerous event, on the basis of an image at the time point when the dangerous event occurred among the driving images. (“Video mentioned in [0061]: "Alternatively, or additionally, intersections are assumed to have fused their video and/ or light detection and ranging (LIDAR) sensor signals into single tracks associated with specific principals." This is used to create a warning image (e.g. flashing square around a potentially 
As for claim 4, Greene also teaches wherein the providing comprises: generating a simulation image expressing the situation of the time point when the dangerous event occurred on the basis of at least one of the location information, direction information, speed information, or time information of the vehicle included in the driving information, and providing the image. (The simulation is the creation of the two cones of prediction.  The "dangerous event occurred" corresponds to the intersection of the two cones of prediction; see Figs. 12, 13b, and 14.)
As for claim 11, Greene teaches an electronic device attached to a vehicle (Fig. 1, abstract) comprising: a display part (mention of a display: "Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204]); a sensor part acquiring driving information detected while the car was running (Fig. 3); and a processor configured to: determine a dangerous event that occurred while the car was running on the basis of the driving information acquired from the sensor part, and control the display part to display an image associated with the determined dangerous event, on the basis of information associated with the determined dangerous event from among the driving information. (Fig. 3, steps 308, 310; Fig. 3 Warning system 312. Processor mentioned Fig. 23 [2304]. Also see: "In this example, the warning system includes a projection mechanism which can project visual warning images, such as flashing squares 102 and 104 corresponding to the images of the approaching principals, onto windshield 100."[0049] Also: "Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204].)
As for claim 12, Greene also teaches wherein the processor is configured to: based on the driving condition of the vehicle satisfying a predetermined condition on the basis of the driving information, determine that the dangerous event occurred. (A "dangerous event occurred" 
As for claim 13, Greene teaches wherein the driving information includes driving images, [and] wherein the processor is configured to:  control the display part to display an image associated with the dangerous event, on the basis of an image at the time point when the dangerous event occurred among the driving images. (“Video mentioned in [0061]: "Alternatively, or additionally, intersections are assumed to have fused their video and/ or light detection and ranging (LIDAR) sensor signals into single tracks associated with specific principals." This is used to create a warning image (e.g. flashing square around a potentially dangerous obstacle--see [0049]) Also: "Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204]) 
As for claim 14, Greene also teaches wherein the processor is configured to: generate a simulation image expressing the situation of the time point when the dangerous event occurred on the basis of at least one of the location information, direction information, speed information, or time information of the vehicle included in the driving information, and control the display part to display the generated simulation image. (Video mentioned in [0061]: "Alternatively, or additionally, intersections are assumed to have fused their video and/ or light detection and ranging (LIDAR) sensor signals into single tracks associated with specific principals."  Gathered information is used to analyze possibly overlapping trajectory cones (See Fig. 14) on determining a warning. Simulation: "Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204]) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 1 above, and further in view of CN 20348070 (Li). 
As for claim 5, Greene teaches providing traffic information associated with the dangerous event [while] providing the image associated with the dangerous event.  ("As the vehicle moves along, flashing squares 102 and 104 may appear and then disappear. The issuing of warning signals can depend on the state of the vehicle, such as its location and velocity. The warning system can operate repetitively by processing the sensor data many times per second, thereby providing near-real-time collision warnings. Note that the above example is but one of many possible embodiments of the present invention. Different embodiments may operate with a wide range of warning mechanisms based on, for example, audio and/or visual cues."[0050]. (is providing information about surrounding traffic))
providing traffic information associated with the dangerous event and information on safe driving together (“Described hint instructions comprises warning hint instructions and dangerous tip instruction" (pg. 2).”
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the visual cues of Greene together with the described hint instructions of Li.  The motivation would be not just to warn the driver of possible danger, but encourage a certain course of action to negate the danger.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 11 above, and further in view of Li. 
As for claim 15, Greene teaches wherein the processor is configured to: control the display part to display traffic information associated with the dangerous [while] providing the image associated with the dangerous event.  ("As the vehicle moves along, flashing squares 102 and 104 may appear and then disappear. The issuing of warning signals can depend on the state of the vehicle, such as its location and velocity. The warning system can operate repetitively by processing the sensor data many times per second, thereby providing near-real-time collision warnings. Note that the above example is but one of many possible embodiments of the present invention. Different embodiments may operate with a wide range of warning mechanisms based on, for example, audio and/or visual cues."[0050]. (is providing information about surrounding traffic))
Greene does not specifically teach providing separate information on safe driving.  However, Li teaches control[ling] the display part to display information associated with the dangerous event and information on safe driving together (“Described hint instructions comprises warning hint instructions and dangerous tip instruction" (pg. 2).”
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, as modified by Li, as applied to claim 5 above, and further in view of US Pub 2015/0248836 (Alselimi).
As for claim 6, Greene does not specifically teach transmitting at least one of the image or the traffic information associated with the dangerous event to a traffic management server. However, Alselimi teaches transmitting at least one of the image or the traffic information associated with the dangerous event to a traffic management server. ("...a nontransitory storage device that records information obtained by the camera, the sensor module, the GPS module, and the microphone; a transmitter that transmits the information recorded by the recorder to a traffic management server;"[0005]. Also Figs. 1, 4).
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the collision avoidance system of Greene together with the warning mechanisms of Alselimi.  The motivation would be not just to warn the driver, but also provide potentially essential data to a local traffic authority.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 1 above, and further in view of US Pat. 6,838,980 (Gloger et al., hence Gloger.)
As for claim 7, Greene does not specifically teach the classification of images associated with the dangerous event.  However, Gloger teaches classifying the image associated with the dangerous event by a predetermined category, ("However, the basic condition for activating these measures is that the 
Gloger does not specifically teach the retrieval of an image based on a user input, but this is known in the art. 
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the collision avoidance system of Greene together with the potential accident image classification of Gloger.  The motivation of classification, as Gloger points out, is to sort out different reaction possibilities, depending on what type of potential accident is occurring. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 1 above, and further in view of US 2009/0312945 (Sakamoto et al., hence Sakamoto).
As for claim 8, Greene mentions driving habits of the driver, but does not mention specifically providing guide information on a driving habit associated with a dangerous event.  However, Sakamoto teaches determining the driving habit of the driver of the vehicle on the basis of the acquired driving information ((determining skill of driver [0025]-[0026] ;), wherein the providing comprises: providing guide information on the driving habit associated with the dangerous event together (information about possible high risk event, [0020],[0114]; instructions provided to driver in high risk case [0115].) while providing an image associated with the dangerous event (route on display [0012],[0091]).
 It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the collision avoidance system of Greene together with the skill analysis of Sakamoto. The motivation of using the skill analysis, as Sakamoto points out, is to vary the level of estimated risk by the measured ability of the driver to handle a potentially dicey situation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 1 above, and further in view of KR-101798053 (Park).
As for claim 9, Greene does not mention obtaining driving information by V2V communications with another vehicle.  However, Park teaches receiving driving information from an electronic device of an adjacent vehicle, wherein the determining comprises:  determining a dangerous event on the basis of the driving information acquired from the vehicle and the driving information received from the electronic device of the adjacent vehicle. ([0009]-[0010] discusses receiving and sending possible collision information to another vehicle including location, direction of progress, and speed. The vehicle specifically receives the relevant transportation data from the other vehicle in [0020].) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the collision avoidance system of Greene together with the V2V information gathering of Park.  The motivation would be to obtain backup and potentially more accurate data from other vehicles surrounding one when calculating the possibility of collision or other potentially dangerous situations.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greene and by Park as applied to claim 9 above, and further in light of “Cooperative Intersection Collision Avoidance Persistent System Based on V2V Communication and Real-Time Databases” (NPL-Elluch).
based on a condition associated with the dangerous event being detected, receiving driving information from the electronic device of the adjacent vehicle. However, it is known in the art that going through a crossroads is a potentially dangerous event (see NPL-Elleuch, part C. “The Proposed CICAP system” and Fig. 3.) NPL-Elleuch also teaches, receiving driving information from the electronic device of the adjacent vehicle.(Sections B and C.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the collision avoidance system of Greene, as modified by the V2V information gathering of Park, together with the intersection traffic control system of NPL-Elleuch.  The motivation would be to obtain more accurate information in a situation known to be potentially dangerous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661